UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6781


MARK FAREWELL,

                 Plaintiff - Appellant,

          v.

JAMES HINGELEY, public defender; ELIZABETH MURTAGH, deputy
public defender,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00391-JCC-TCB)


Submitted:   November 20, 2014             Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Farewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark   Farewell   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      See Farewell v. Hingeley, No. 1:14-cv-

00391-JCC-TCB (E.D. Va. May 1, 2014).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2